UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 001-34709 GLOBAL GEOPHYSICAL SERVICES, INC. (Exact name of registrant as specified in its charter) 13927 South Gessner Road Missouri City, Texas 77489 (713) 972-9200 (Address, including zip code, and telephone number, including area code, of registrants’ principal executive offices) Common Stock, par value $0.01 per share Depositary Shares, each representing a 1/1000th Interest in a Share of 11.5% Series A Cumulative Preferred Stock (Title of each class of securities covered by this Form) None. (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) [ ] Rule12g-4(a)(2) [ ] Rule 12h-3(b)(1)(i) [X] Rule12h-3(b)(1)(ii) [ ] Rule 15d-6 [ ] Approximate number of holders of record as of the certification or notice date: One Pursuant to the requirements of the Securities Exchange Act of 1934, Global Geophysical Services, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. GLOBAL GEOPHYSICAL SERVICES, INC. Date: February 9, 2015 By: /s/ Sean M. Gore Sean M. Gore Senior Vice President and Chief Financial Officer
